DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2019/0165688) in view of Van Kessel (US 2015/0097536).
With respect to claim 1, Chen et al. discloses a circuit for recuperating electrical energy from a mechanical resonator (Fig 1) comprising: a control circuit (item 630); and a voltage inversion circuit configured to invert the voltage across a capacitance (item 132) of the mechanical resonator (Paragraph 52), the voltage inversion circuit comprising: a capacitor (item 114); and a charge transfer circuit (item 110) configured: to discharge a voltage of a first polarity held by the capacitance of the mechanical resonator to said capacitor during a first period (Paragraphs 52-55); and to charge a voltage, of opposite polarity to the first polarity, to the capacitance of the mechanical resonator during a second period using the voltage potential stored by said capacitor during the first period (Paragraphs 52-55).

Van Kessel teaches a circuit for recuperating electrical energy from a piezoelectric device in which the charge transfer circuit comprises an inductance and at least one switch, the control circuit being configured to switch the at least one switch during the first and/or second period to limit the current passing through the inductance (Fig 4; Paragraphs 8-11).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the inductor and buck/boost arrangements of Van Kessel with the circuit of Chen et al. for the benefit of providing improved energy conversion (Paragraph 61 of Van Kessel).
With respect to claim 2, the combination of Chen et al. and Van Kessel discloses the circuit of claim 1. Van Kessel discloses that the inductance of the charge transfer circuit is used in a boost converter configuration during the discharging of the voltage of the first polarity to the capacitance of the mechanical resonator, and in a buck converter configuration during the charging of the voltage of opposite polarity to the capacitance of the mechanical resonator (Paragraphs 8-11).
With respect to claim 11, the combination of Chen et al. and Van Kessel discloses the circuit of claim 1. Chen et al. discloses that the charge transfer circuit is further configured: to discharge a voltage of an opposite polarity to the first polarity held by the capacitance of the mechanical resonator to said capacitor during a third period; 
With respect to claim 12, Chen et al. discloses a method of recuperating electrical energy from a mechanical resonator (Fig 1), the method comprising: inverting the voltage across a capacitance (item 132) of the mechanical resonator by: discharging a voltage of a first polarity held by the capacitance of the mechanical resonator to a capacitor (item 114) during a first period (Paragraphs 52-55); and charging a voltage, of opposite polarity to the first polarity, to the capacitance of the mechanical resonator during a second period using the voltage potential stored by said capacitor during the first period (Paragraphs 52-55); wherein said discharging and/or charging operation comprises switching, by a control circuit (630), at least one switch (items 112) during the first and/or second period (Paragraphs 52-55).
Chen et al. does not disclose that the discharging and/or charging operations limit the current passing through an inductance.
Van Kessel teaches a circuit for recuperating electrical energy from a piezoelectric device the discharging and/or charging operations limit the current passing through an inductance (Fig 4; Paragraphs 8-11).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the inductor and buck/boost arrangements of Van Kessel with the circuit of Chen et al. for the benefit of providing improved energy conversion (Paragraph 61 of Van Kessel).

Allowable Subject Matter
Claims 3-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or suggest “wherein the control circuit is configured to control said at least one switch to conduct a current from a first node of said capacitance, through said inductance and back to a second node of said capacitance during a first portion of the first period and to conduct a current from the first node of said capacitance, through said inductance and to said capacitor during a second portion of the first period” in combination with the remaining elements of claim 3.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932.  The examiner can normally be reached on Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DEREK J ROSENAU/Primary Examiner, Art Unit 2837